Detailed Action
1. 	This Action is in response to Applicant's amendment filed on January 31, 2022. Claims 1, 2, 4-11, 13-20, 22-26 and 28-30 are now still in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1, 2, 4-11, 13-20, 22-26 and 28-30 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1, 10, 19 and 25, the prior art of record of Han at paragraph 27 discloses a primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID. Lin at paragraph 56 discloses cells are arranged in series by using a unidirectional and bidirectional linked list. Each unit in the linked list indicates CSI information of a cell.
However, after the amendment to claims 1, 10, 19 and 25, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1, 2, 4-11, 13-20, 22-26 and 28-30 of the claimed invention when considered as a whole. And further in view of the following limitation when considered as whole “wherein: the system information includes a priority information of frequency, a threshold value, a time interval, an offset value, and/or a network type of the neighbor cell; and the priority information indicates the frequency associated with the 5G core has .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	KIM; Sangwon (US 20200059851 A1) discloses determining, by a UE, whether a specific cell belongs to a RAN based notification area in a wireless communication system. The method may include: receiving, from a network, a configuration for a RAN based notification area including at least one of an ID of an area including a plurality of cells and a cell ID; receiving, from the specific cell, system information including an ID of the specific cell and an ID of an area including the specific cell.
	Kim; Sangbum et al. (US 20180020382 A1) discloses a mobile communication system and, in particular, to a method for determining whether to bar an access in a mobile communication system1.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 11, 2022